Citation Nr: 1210681	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  06-37 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for endometriosis with left hemorrhagic cyst, left oophorectomy, and right salpingectomy with thrombocythemia (gynecological disability). 

2.  Entitlement to an evaluation in excess of 10 percent for right ankle sprain with shin splints (right ankle sprain disability). 

3.  Entitlement to an evaluation in excess of 10 percent for right ankle laxity.

4.  Entitlement to a total rating for compensation purposes based on individual unemployabilty due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1998 to April 2004. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted the Veteran a 30 percent rating for a gynecological disability, effective October 22, 2004, and continued her 10 percent ratings for a right ankle sprain disability and right ankle laxity. 

The Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing at the RO in March 2009.  A transcript of the hearing is of record.  

In March 2009 and January 2010 the Board remanded the Veteran's  current claims for additional development.  

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployabilty is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  During a July 2010 VA examination, the Veteran reported that she was not working and that her right ankle disabilities interfere with her occupation.  Thus, a claim for a TDIU is raised by the evidence of record and is currently before the Board.  See Id.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2011).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's gynecological disability does not manifest bowel or bladder lesions confirmed by laparoscopy.  

2.  The competent evidence of record shows that the Veteran's right ankle sprain disability and right ankle laxity disability do not manifest marked limitation of motion, moderate ankle disability, ankylosis, malunion of the os calcis or astragalus, or astragalectomy.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for endometriosis with left hemorrhagic cyst, left oophorectomy, and right salpingectomy with thrombocythemia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.116, Diagnostic Code (DC) 7629 (2011).

2.  The criteria for a rating in excess of 10 percent for right ankle sprain with shin splints have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5262, 5270-5274 (2011).
3.  The criteria for a rating in excess of 10 percent for right ankle laxity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5262, 5270-5274 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  December 2005, January 2006, July 2008, and June 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently re-adjudicated in a January 2012 supplemental statement of the case (SSOC). 

The Veteran's service treatment records (STRs) and VA medical treatment records have been obtained.  She did not identify any private treatment records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous adequate VA examinations were conducted to assess the severity of the Veteran's disabilities; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was given the opportunity to present testimony to the Board in March 2009.  

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

The Veteran seeks a rating in excess of 30 percent for a gynecological disability and ratings in excess of 10 for a right ankle sprain disability and right ankle laxity. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A.  Gynecological Disability

In August 2004, the RO granted service connection for a gynecological disability, assigning a 10 percent evaluation effective April 4, 2004, under 38 C.F.R. § 4.116, DC 7629.  The May 2006 rating decision on appeal increased the Veteran's rating for her gynecological disability to 30 percent disabling, effective April 14, 2005, under 38 C.F.R. § 4.116, DC 7629.  The Veteran is also receiving special monthly compensation (SMC) for infertility, which is associated with her gynecological disability under 38 C.F.R. § 3.350; this issue is not currently on appeal before the Board.  

Under DC 7629, endometriosis, a 30 percent rating is assigned for endometriosis causing pelvic pain or heavy or irregular bleeding not controlled by treatment; and a maximum 50 percent rating is assigned for endometriosis causing lesions involving the bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  38 C.F.R. § 4.116.  

A VA examination was conducted in December 2005.  The examiner noted a complete review of the medical record.  She has a past history of infertility, chronic pelvic and coital pain, and vaginal discharge.  She also complained of constipation.  She has a past history of lesions of her left ovary.  A physical examination was conducted and revealed no evidence of cystocele or rectocele.  Diagnoses of infertility, pelvicendometripsos, adenomyosis uteri with an intrauterine adenomyoma, and enlarged uterus were given.  

A VA examination was conducted in December 2007.  The Veteran complained of pain and longer menstruation.  A physical examination revealed no vaginitis and that her uterus is fixed due to the endometriosis.  A diagnosis of severe endometriosis, stage IV, history of infertility, no vaginal infection presently or bladder infection, was given.  

A December 2008 VA treatment record noted that the Veteran complained of vaginal dryness and spotting.  An assessment of endometriosis was given.  

An August 2009 VA examination report noted that the examiner reviewed the Veteran's claim file.  She complained of severe abdominal pain.  An August 2009 sonogram indicated the uterus was anteverted and normal size with a 1 centimeter fibroid.  A physical examination on August 6, 2009, revealed no definite cysts, that her uterus was tender, and that she had some bleeding.  There was no prolapse of the uterus, or cystoceles or rectoceles present.  A diagnosis of endometriosis was given.  

A VA examination was conducted in April 2011.  She complained of irregular bleeding and chronic pelvic pain.  A physical examination was conducted.  There were no lesions of the external genitalia and no discharge.  The bladder was well supported.  The uterus was enlarged and there was tenderness on examination.  An impression of stage IV endometriosis was given.  An January 2012 addendum opinion notes that the Veteran has no urinary or other gastrointestinal symptoms.  She only complained of chronic pelvic pain and irregular bleeding.

To receive a higher 50 percent rating for her endometriosis, it must manifest lesions involving the bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  38 C.F.R. § 4.116, DC 7629.  The medical evidence of record clearly shows that the Veteran suffers from pelvic pain and irregular bleeding, however, there is no medical evidence of record indicating that she has lesions of the bowel or bladder.  Additionally, only the December 2005 VA examination report notes that she reported constipation.  The examiner did not attribute constipation to her service connected endometriosis disability, but even if her service connected disability caused bowel or bladder symptoms, under DC 7629 lesions involving the bowel or bladder confirmed by laparoscopy must be present to warrant a 50 percent rating.  

Thus, because there is no competent evidence of record indicating that the Veteran has lesions involving the bowel or bladder confirmed by laparoscopy, nor does the Veteran contend this, a higher 50 percent rating under DC 7629 is not warranted.  38 C.F.R. § 4.116.  

At no time during the pendency of her claim has the Veteran's gynecological disability met or nearly approximated the criteria for a rating in excess of 30 percent, and staged ratings are not for application.  See Hart, 21 Vet. App. at 505. 


B.  Right Ankle Disabilities

In August 2004, the RO granted service connection for a right ankle sprain disability, and right ankle laxity, assigning separate 10 percent evaluations effective April 4, 2004, under 38 C.F.R. § 4.71a, DCs 5271 and 5299-5262, respectively.  The Veteran's 10 percent ratings for her right ankle disabilities were continued in the May 2006 rating decision on appeal under the same diagnostic codes. 

In rating a musculoskeletal disability, functional loss due to pain is a factor.  Other factors include less movement than normal, weakened movement, excess fatigability, pain on movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The ankle can be rated under Diagnostic Codes 5270, 5271, 5272, 5273, and/or 5274.  38 C.F.R. § 4.71a.  DC 5262, impairment of the tibia and fibula, warrants a rating based on slight, moderate, or severe disability of the ankle or knee.  Assigning multiple ratings for each of the Veteran's right ankle sprain and right ankle laxity disabilities based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  

When range of motion findings do not support a compensable evaluation for certain musculoskeletal disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that when the limitation of motion of the specific joint involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion that is affected by degenerative arthritis or any of the conditions listed in DCs 5013-5024, expect 5017.  See 38 C.F.R. § 4.71a, DC 5003.  The Veteran's right ankle disabilities currently receive separate 10 percent ratings under DCs 5271 and 5299-5262; thus additional ratings under DC 5003 are not for application. 

In the absence of limitation of motion, a 20 percent evaluation is granted where x-ray evidence shows involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  The Veteran's separate right ankle disabilities are each receiving 10 percent ratings and individually involve only her right ankle, and not two or more major or minor joints, and therefore she is not entitled to a 20 percent evaluation under DC 5003 for either of her right ankle disabilities. 

A VA examination was conducted in February 2006.  The Veteran reported sharp and severe pain and swelling in her ankle.  A physical examination revealed that the Veteran ambulated with a nonantalgic gait and did not appear to be in any distress.  There was no swelling or tenderness of the right ankle.  Dorsiflexion was from 0 to 20 degrees, with no pain.  Plantar flexion was 0 to 70 degrees, with no pain.  There was no limitation with repetition and there is full eversion and inversion with no evidence of laxity.  The examiner opined that during flare-ups there is probably no limitation of motion or functional impairment.  A review of x-rays of the right ankle revealed no definite abnormality.  A diagnosis of right ankle arthralgia, no evidence of laxity, was given.  

August 2007 VA treatment records note that the Veteran complained of her feet and ankles swelling after walking.  The examiner noted that there was no edema to the ankle and full range of motion.  Her gait was steady; no limping.  An assessment of ankle pain was given.  

A VA examination was conducted in August 2009.  The examiner noted a review of the claim file.  The Veteran reported that her ankle swells up and hurts.  The pain comes and goes.  She uses bracing and exercise to treat the condition.  While there was pain and stiffness, there was no history of deformity, giving way, or instability.  There was no weakness, incoordination, decreased speed, and the conditions do not effect the motion of the joint.  Functional limitations of walking differ from time to time.  A physical examination revealed that the Veteran had a normal gait.  X-rays revealed normal lower extremities.  A diagnosis of right ankle laxity by past history and clinical evaluation was given and the examiner noted that the condition does not affect her usual daily activities or occupation.  Concerning the residuals of right ankle sprain with shin splints the examiner noted that there was no diagnosis and no affect on the Veteran's occupation or daily activities.  

A VA examination was conducted in July 2010.  The examiner noted a review of the Veteran's claim file.  She reported daily ankle pain during prolonged walking and standing, and periodic swelling and buckling.  Currently the Veteran is unemployed and her ankle interferes with her daily activities and occupation.  She was last employed in April 2010 at Biggs Air Force Base, and reported that in her last year of employment she lost two weeks of work due to pain.  She uses no ambulation devices.  

A physical examination revealed that the Veteran's right ankle had dorsiflexion from 0 to 15 degrees, and plantar flexion from 0 to 35 degrees.  There is laxity of 1+ and very minimal swelling.  There is mild pain on motion.  On repetitive motion times three, dorsiflexion was reduced from 0 to 10 degrees and plantarflexion was from 0 to 25 degrees.  Review of July 2010 x-rays revealed a normal right ankle.  A diagnosis of chronic right ankle sprain with mild laxity involving the right ankle joint, associated with muscle injuries involving the flexor hallucis longus as well as the gastrocnemius and solerus muscle complex, was given.  

There was no limitation with repetition and there is full eversion and inversion with no evidence of laxity.  The examiner opined that during flare-ups there is probably no limitation of motion or functional impairment.  A review of x-rays of the right ankle revealed no definite abnormality.  A diagnosis of right ankle arthralgia, no evidence of laxity, was given.  The examiner opined that the Veteran's right ankle joint is currently mild-to-moderately disabling.  

Under DC 5271, the diagnostic code under which the Veteran's right ankle sprain disability is currently rated, a 10 percent rating is warranted for a moderate limitation of motion of the ankle and a maximum 20 percent rating is warranted for a marked limitation of motion of the ankle.  As there is no regulatory definition of marked limitation of motion, the Board must apply the terms in a manner that is "equitable and just."  38 C.F.R. § 4.2.  Normal range of motion of the ankle is 0 to 45 degrees of plantar flexion and 0 to 20 degrees of dorsiflexion.  38 C.F.R. § 4.71, Plate II.  The February 2006 VA examination notes that dorsiflexion was from 0 to 20 degrees, with no pain, and plantar flexion was 0 to 70 degrees, with no pain.  August 2007 VA treatment records note that the Veteran's ankle had a full range of motion.  The August 2009 VA examination report notes that the Veteran's right ankle condition did not effect the motion of the joint.  The July 2010 VA examination report notes that on repetitive motion pain limited dorsiflexion from 0 to 10 degrees and plantarflexion from 0 to 25 degrees.  Given that the Veteran retains half of the dorsiflexion of her right ankle and more than half of her plantar flexion, the Board cannot reasonably characterize her right ankle as having a marked limitation of motion.  Thus, a higher 20 percent rating under DC 5271 for the Veteran's right ankle sprain disability is not warranted.  38 C.F.R. § 4.71a.  

Under DC 5262, the diagnostic code under which the Veteran's right ankle laxity disability is currently rated, a impairment of the tibia and fibula with slight, moderate, or marked ankle disability warrants respective 10, 20, or 30 percent ratings.  The February 2006 VA examination report notes that the Veteran ambulated with a nonantalgic gait and did not appear to be in any distress, and that there was no swelling or tenderness of the right ankle.  The August 2007 VA treatment record notes that the Veteran complained of her feet and ankles swelling after walking, but that she had full range of motion and her gait was steady; no limping.  The August 2009 VA examination report notes that the Veteran's right ankle has no weakness, incoordination, decreased speed, and the conditions do not effect the motion of the joint.  Finally, the July 2010 VA examination report notes that the Veteran's right ankle disability is mild-to-moderately disabling, and that pain occurs after prolonged walking.  Given that the evidence of record shows that the Veteran's right ankle disability causes only pain and occasional swelling, but that she is able to walk and stand without impediment, has a normal gait, and uses no type of cane or other ambulation device, the Board cannot reasonably characterize her right ankle disability as moderately disabling.  Furthermore, the July 2010 VA examiner noted that her disability is mild-to-moderately disabling, which indicates that it is less than "markedly" disabling.  See 38 C.F.R. § 4.2.  Thus, a higher 20 percent rating under DC 5262 for the Veteran's right ankle laxity disability is not warranted.  38 C.F.R. § 4.71a.  

Finally, at no time during the pendency of her increased rating claims has the Veteran's right ankle been diagnosed with or treated for, nor does the Veteran claim she has, right ankle ankylosis, ankylosis of the subastragalar or tarsal joint, malunion of os calcis or astragalus, or astragalectomy.  Therefore, DCs 5270, 5272, 5273, or 5274 are not for application.  Id. 

The remaining potentially applicable diagnostic code is DC 5167 (loss of use of foot), which provides for a 40 percent disability rating.  The evidence of record clearly shows that the Veteran is able to walk and stand and thus her right ankle disability is not the equivalent of an amputated foot.  Thus, a rating under DC 5167 is not for application.  Id.  

The disabling effects of pain have been considered in evaluating the Veteran's service-connected right ankle disabilities, as indicated in the above discussions.  See DeLuca, supra.  The Veteran's complaints of pain during her VA examinations, and the examiner's observations of pain and painful motion, were considered in the level of impairment and loss of function attributed to her disabilities. 

At no time during the pendency of her claims has any of the Veteran's right ankle disabilities met or nearly approximated the respective criteria for ratings in excess of 10 percent, and staged ratings are not for application.  See Hart, 21 Vet. App. at 505. 

The Veteran may genuinely believe that the severity of her right ankle and gynecological disabilities merit higher ratings.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as whether her right ankle has ankylosis or has markedly limited motion or whether she has bladder lesions.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, her opinion is far outweighed by the detailed opinions provided by the VA medical professionals, which show that the criteria for higher ratings for right ankle and gynecological disabilities have not been met.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and increased ratings for right ankle and gynecological disabilities are not warranted.  See Gilbert, 1 Vet. App. at 53-56; 38 U.S.C.A. § 5107(b).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The competent evidence of record does not establish that the rating criteria are inadequate to evaluate the Veteran's right ankle and gynecological disabilities.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, are the symptoms, such as limited ankle motion and pelvic pain, included in the criteria used to evaluate the Veteran's disabilities.  Thus, a referral to the Under Secretary is not warranted.  See Thun, supra.







ORDER

Entitlement to an evaluation in excess of 30 percent for endometriosis with left hemorrhagic cyst, left oophorectomy, and right salpingectomy with thrombocythemia (gynecological disability) is denied. 

Entitlement to an evaluation in excess of 10 percent for right ankle sprain with shin splints (right ankle sprain disability) is denied. 

Entitlement to an evaluation in excess of 10 percent for right ankle laxity is denied.


REMAND

The Veteran seeks entitlement to TDIU.  The Veteran is currently service connected for numerous disabilities, with a combined rating of 80 percent.  

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  38 C.F.R. §3.340.  

Although the Veteran meets the requirements of having disabilities of a common etiology resulting in a rating of 60 percent or more for purposes of 38 C.F.R. § 4.16(a), no VA examination has been provided to determine whether the Veteran cannot secure or follow a substantially gainful occupation as a result of all of her service-connected disabilities.  Given that the July 2010 VA examination report indicates that she is not working and that her ankle disabilities interfere with her ability to work, a VA examination regarding the Veteran's employability must be provided.  See 38 C.F.R. § 3.159 (c). 

The appellant is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Schedule the Veteran for an appropriate VA examination to determine her employability.  All necessary testing should be conducted.  The examiner is to ask the Veteran whether she is currently employed, and if so, to describe her job.  If she is not currently employed, the examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, by themselves, render her unable to secure or follow a substantially gainful occupation. 

A complete rationale must be provided for all opinions.  The examiner is advised that advancing age, any impairment caused by conditions that are not service connected, including non service connected mental or personality problems, and prior unemployabilty status must be disregarded when determining whether a Veteran currently is unemployable.  The claim folder must be made available to the examiner for review in conjunction with the examination. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


